 



Exhibit 10.13
August 15, 2007
Mr. Mark E. Schwarz
Chairman of the Board
Pizza Inn, Inc.
3551 Plano Parkway
The Colony, Texas 75057
Dear Mark:
Pursuant to this letter, I hereby resign as an employee and Chief Executive
Officer and President of Pizza Inn, Inc. (the “Company”), effective immediately.
In addition, I also resign my position as a member of the Company’s Board of
Directors, effective immediately.
Pursuant to my resignation as set forth in the previous paragraph, the Company
and I agree as follows:

  1.   I shall receive $300,000 from the Company, payable in twelve monthly
installments of $25,000 each, consistent with the customary payroll practices of
the Company. I shall also be entitled to receive any salary that has been
accrued and earned through the date hereof, any unreimbursed expenses properly
incurred prior to the date hereof and bonus for the fiscal year ended June 24,
2007 of $50,000.     2.   I agree to release all claims which I may have again
the Company, its agents, employees, officers, directors, successors, related or
affiliated entities, including its investors and their affiliates, and their
agents, employees, officers, directors and successors (the “Released Parties”),
relating in any way to my employment or termination of employment. This release
includes, but is not limited to, all claims and rights under all federal, state
or local laws or regulations, employment practice laws and civil rights acts and
claims and damages for unpaid compensation, un-reimbursed expenses, wrongful
discharge, breach of contract, negligence, defamation, fraud and personal injury
(including mental or emotional anguish, humiliation, embarrassment, loss of
professional status, prestige and self-esteem) and all claims for loss of
consortium or loss of services, support or affection, and damages, costs,
expenses, compensation, benefits, attorneys’ fees, and any other claims arising
out of my employment or termination of employment. In addition, I promise never
to sue over any such claims or institute any other action, administrative
proceeding or lawsuit against the Company or any of the Released Parties for
claims arising out of my employment or termination of employment.     3.   I
agree not to disparage the professional or personal reputation of the Company,
its officers, shareholders, directors, employees, franchisees and other agents
and the

 



--------------------------------------------------------------------------------



 



      Company agrees not to disparage my professional or personal reputation.
This non-disparagement provision applies to any public or private statements,
comments, or communications in any form, whether oral, written, or electronic.  
  4.   Nothing in this letter shall supersede or amended the provisions of the
agreement that I entered into with the Company on March 31, 2005, as amend on
November 30, 2006 (collectively, the “Employment Agreement”). Notwithstanding
the foregoing, I understand that the Company does not have any further
obligations to me pursuant to Articles 3 and 4 of the Employment Agreement.    
5.   The Nonqualified Stock Option Agreement dated March 31, 2005 that I entered
into with the Company (the “Option Agreement”) is amended to grant me until 5
p.m. on the date which is thirty (30) days following the date of my resignation
to exercise the vested options granted pursuant to the Option Agreement. I
acknowledge and understand that without this amendment my right to exercise the
vested options granted pursuant to the Option Agreement would expire at 5 p.m.
on the date of my resignation of employment.

Please acknowledge your agreement and acceptance of the terms of this letter by
signing below.

          Sincerely,
      /s/ Timothy P. Taft       Timothy P. Taft      5606 Palomar Lane
Dallas, Texas 75229     

          Agreed and Accepted:

PIZZA INN, INC.
      /s/ Mark E. Schwarz       Mark E. Schwarz      Chairman of the Board     

 